          Case 3:20-cv-01388-KAD Document 1 Filed 09/15/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT




                                                      )
MAYBELLYN LAMOURT                                     )
                      Plaintiff                       )
                                                      )
v.                                                    )
                                                      )
MANCHESTER PANCAKES, INC.                             )
                      Defendant                       )
                                                      )


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Manchester Pancakes,

Inc.(“Defendant”) hereby gives notice of the removal of this action, which is currently pending

in the Judicial District of New Britain at New Britain, captioned Maybellyn Lamourt v.

Manchester Pancakes, Inc., to the United States District Court for the District of Connecticut. As

grounds for removal, Defendant states as follows:

       1. Defendant removes this case on the basis of diversity jurisdiction, on the grounds that

           there is complete diversity of citizenship among the parties to this litigation and the

           amount in controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C.

           § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions
  Case 3:20-cv-01388-KAD Document 1 Filed 09/15/20 Page 2 of 5




   where the matter in controversy exceeds the sum or value of $75,000, exclusive of

   interest and costs, and is between citizens of different States.”).

                                  BACKGROUND

2. Plaintiff Maybellyn Lamourt (“Plaintiff”) filed her complaint against Defendant

   (“Complaint”) in the Judicial District of New Britain at New Britain with a return

   date of September 22, 2020. A copy of the Summons and Complaint in the State court

   action is attached hereto as Exhibit A.

3. In her Complaint, Plaintiff alleges that on June 6, 2019, she was an invitee at

   Defendant’s premises located at 191 Deming Street, Manchester, Connecticut

   (“premises”). See Complaint, ¶ 4. Plaintiff further alleges that she was caused to slip

   and fall at Defendant’s premises and, as a result, sustained injuries.Id.at ¶ 4. Plaintiff

   asserts negligence against Defendant. Id. at ¶ 5.

                           TIMELINESS OF REMOVAL

4. Defendant was served with Plaintiff’s Complaint on or about August 18, 2020. See

   Exhibit B.

5. This Notice of Removal is timely because it is filed within 30 days from the date that

   the last defendant received service of the Complaint. See 28 U.S.C. §§ 1441(e),

   1446(b); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

   348 (removal period triggered by service).

                          DIVERSITY OF CITIZENSHIP

6. Complete diversity of citizenship exists in this matter because Defendant is a citizen

   of a different State from Plaintiff. See 28 U.S.C. § 1332(a).

                                          2
     Case 3:20-cv-01388-KAD Document 1 Filed 09/15/20 Page 3 of 5




7. Plaintiff is a citizen of Connecticut. See Exhibit C, Affidavit of Kevin J. O’Leary,

     paragraph 1.

8. At the time of the filing of the Complaint, Defendant was, and currently is, a

     corporation organized under the laws of Nevada and with its principal place of

     business located in California. See Exhibit C, Affidavit of Kevin J. O’Leary,

     paragraphs 2-3.

9.    For the purposes of removal, Defendant is not a citizen of Connecticut. See Exhibit

     C

10. There is complete diversity between Plaintiff and Defendant in this action. See 28

     U.S.C. § 1332(a)(1).

                            AMOUNT IN CONTROVERSY

11. Based on Plaintiff’s allegations, the amount in controversy in this case exceeds the

     jurisdictional minimum of $75,000 required for diversity jurisdiction pursuant to 28

     U.S.C. § 1332.

12. Plaintiff alleges that, as a result of the incident on June 6, 2019, she sustained injuries

     to her head, beck, back, shoulders, ribs, chest and left knee, including mental

     distress. See Complaint, ¶ 6.

13. Plaintiff alleges in her Statement of Amount in Demand that monetary damages are in

     excess of $15,000. Id.

14. Plaintiff has made a demand to resolve this case in excess of $75,000 amount

     necessary to establish diversity jurisdiction. See Affidavit of Kevin J. O’Leary,

     attached hereto as Exhibit C, Affidavit of Kevin J. O’Leary, paragraph 4

 ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

                                           3
          Case 3:20-cv-01388-KAD Document 1 Filed 09/15/20 Page 4 of 5




       15. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendant is filing this Notice of

           Removal in the federal district court for the district within which the State court

           complaint was filed.

       16. Pursuant to 28 U.S.C. § 1446(a), Defendant attaches all process, pleadings, and orders

           that have been filed, served or received by Defendant in this action as Exhibit A.

       17. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for

           the District of Connecticut, as the Complaint in this action was filed in the Judicial

           District of New Britain at New Britain.

       18. Defendant has given written notice of the filing of this Notice of Removal to Plaintiff

           and will file a copy of this Notice of Removal with the Clerk of the Judicial District

           of New Britain, as required by 28 U.S.C. § 1446(d).

       19. In removing this action, Defendant does not intend to waive any rights or defenses to

           which it is otherwise entitled under the Federal Rules of Civil Procedure.

       20. Based upon the record submitted with this notice, this Court has jurisdiction over

           Plaintiff’s claims and the Complaint is properly removed to this Court.

       WHEREFORE, Defendant Manchester Pancake, Inc. respectfully requests that this action

proceed in the United States District Court for the District of Connecticut, as an action properly

removed from state court.

                                                     Respectfully submitted by,
                                                     Defendant
                                                     MANCHESTER PANCAKES, INC.
                                                     By its attorneys,

                                                     /s/ Kevin J. O’Leary
                                                     ___________________________________
                                                     Kevin J. O’Leary, ct30271
                                                     COUGHLIN BETKE LLP

                                                 4
          Case 3:20-cv-01388-KAD Document 1 Filed 09/15/20 Page 5 of 5




                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     koleary@coughlinbetke.com



                                CERTIFICATE OF SERVICE

        I, Kevin J. O’Leary, hereby certify that on this 14th day of September 2020, I served a
copy of the within document upon all parties of record via the Court ECF system or in the
alternative served a copy of this document via first class mail.

Jeffrey D. Lynch,
Perkins and Associates
30 Lucy Street
Woodbridge, CT 06525

                                                     /s/ Kevin J. O’Leary
                                                     ___________________________________
                                                     Kevin J. O’Leary, Esq. (ct30271)




                                                 5
